762 N.W.2d 524 (2009)
Sheabra L. SIMPSON, Ph.D., Plaintiff-Appellant,
v.
DEPARTMENT OF CORRECTIONS, Jan Epp, and Hampton E. Walker, Jr., Defendants-Appellees.
Docket No. 137273, COA No. 275554.
Supreme Court of Michigan.
March 25, 2009.

Order
On order of the Court, the application for leave to appeal the May 27, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.